Cole, J.
There is nothing to show that the tax certificates in question were properly assigned, either by the county or by Houston. Such an assignment would be essentially necessary in order to enable the plaintiff to maintain the action, if no other objection to a recovery existed. Hyde v. Sup’rs of Kenosha Co., 43 Wis., 129; Capron v. Sup’rs of Adams Co., id., 613. It may be said that we must presume the certificates were duly assigned by the county to Houston, and by Houston assigned to the plaintiff, when they were sold. But this presumption can hardly be made, in view of the facts stipulated, to the effect that when Houston purchased the lands of the county, he took a conveyance from the county, and the tax certificates were delivered to him at the time without any other or further consideration than the one mentioned in the deeds.
But, not to dwell upon this point, we think there is a further, insuperable difficulty in the way of a recovery in the action. The plaintiff surely stands in no better position than his assignor would have occupied, had he prosecuted this claim. Suppose Houston himself had brought the action: could he have recovered upon the facts disclosed in the record? It appears to us that he could not, for this reason. He purchased and took a deed from the county of the lands upon which these tax certificates issued, and it is a fair inference from, the transaction that the certificates were delivered to him at the time merely as .muniments of title. He certainly ought not to be permitted to keep these certificates alive against lands which he had purchased, or be allowed to transfer them to another and give a right of action against the county. For he acquired the lands by his purchase, or whatever title .or interest the *609county had in them, paying the consideration mentioned in his deeds. It does not appear that he has been disturbed in his title, or that his deeds have been avoided on any ground. Tie still enjoys all the advantages of his contract; has, so far as the case discloses, a good title to the lands; yet seeks, by transferring the certificates to a third party, to create a claim against the county. This he cannot do. It is perfectly evident from the facts set forth in the stipulation, that the county did not sell the certificates; it sold and conveyed its interest in the lands upon which they were issued, and the certificates were delivered to the purchaser, not as valid outstanding instruments. Whether the certificates were valid or invalid was immaterial so long as Houston acquired what he bargained for. He still enjoys the fruits of his purchase. Consequently, as he could not, under the circumstances, maintain an action against the county upon the certificates, it is too plain for argument that he could not transfer them and give his assignee ■any greater or better right than he himself possessed.
It follows from these views that the judgment of the circuit court must be affirmed.
By the Court. —Judgment affirmed.